Title: To James Madison from Colin and James Ross, 15 February 1804 (Abstract)
From: Ross, Colin,Ross, James
To: Madison, James


15 February 1804, Fredericksburg. “Expecting by every arrival to receive Sales of the few Hhds Tobo. you ship’d to London is the cause of your favor of the 23rd. Decr. [not found] being unanswer’d untill now.
“Having requested Sales to be clos’d and forward’d without delay hope they will be soon here when we shall forward them to you & any balance there may be due shall be paid here or in any other mode you may wish.”
 

   
   RC (DLC). 1 p.


